



Exhibit 10.32


Employment Letter


Private and confidential


February 1, 2018


Amit Sharma
Employee ID:         
A-20, Niti Bagh
New Delhi-110049


Dear Amit,


We at ATC India Infrastructure Private Limited (“ATC Infra” or “we” and , with
correlative meaning, “out” and “us”) are pleased to offer you employment with
us. This employment letter along with Annexure I, set out your individual terms
and conditions of employment. Your employment, shall also be governed by ATC
lnfra’s Human Resources Policies and Procedures Manual and other policies as
periodically amended.


Commencement:
The effective date of your employment with us is February 1, 2018 (the
“Effective Date”).
 
 
Job Title:
You shall be employed by ATC Infra as Executive Vice President and President
Asia or in such other position as ATC Infra may determine from time to time. In
this role you shall report to the Board of Directors of ATC Infra.
 
 
Role and Responsibilities:
Although you will be working for ATC Infra, in light of your experience and
expertise, ATC Infra may periodically require your support for other American
Tower Corporation group companies in India.
 
 
Remuneration & Tax:
As detailed in Annexure I. In addition, you will be eligible to receive bonus as
per the policy of ATC Infra.


Pursuant to your request, ATC Infra shall deliver or arrange to have delivered
your monetary pay and remuneration after deduction of tax and other applicable
deductions in your home country bank account. You will, for this purpose,
provide ATC Infra with your home country bank details and account number.


ATC Infra will arrange to provide you appropriate overseas benefits such as
medical and dental coverage, vision, or any other benefits under employee's
benefit, social welfare, etc. You would be required to make the co-payment
wherever applicable.


You will be tax equalized during your employment in India. Accordingly, you will
be subject to hypothetical tax and social security deduction equivalent to the
estimated tax and social security you would have paid in your home country as a
tax resident in accordance with the policies of ATC Infra.
    
You will be subject to India Social Security system and ATC Infra will arrange
to make necessary contributions on your behalf.
 
 
Other Benefits:
You will also be entitled to other benefits and entitlements as may be
introduced by ATC Infra for its employees from time to time. It is however
clarified that such benefits and entitlements are provided on a voluntary basis
by ATC Infra and may be liable to change from time to time at the sole
discretion of ATC Infra.








--------------------------------------------------------------------------------





Place of Work:
Your place of work shall initially be ATC lnfra's office at Delhi NCR region of
India; however, it is expressly understood that your services are transferrable
to any of our affiliated companies either in outside or within India at the sole
discretion of ATC Infra or such other place(s) whether existing now or in future
as may be determined from time to time by ATC Infra. You may also be deputed or
seconded to any of our affiliate companies. You shall work under the direction,
supervision, control and management and with respect to the work conducted by
you solely on behalf of ATC Infra.
 
 
Notice Period:
Notices may be given by either you or ATC Infra upon three (3) months prior
written addressed to: (a) in the case of ATC Infra, at ATC lnfra's then
registered office, and (b) in your case, at your last known address.


Any notice given by letter shall be deemed to have been given at the tie at
which the letter would be delivered in the ordinary course of post or if
delivered by hand upon delivery and in proving service by post it shall be
sufficient to prove that the notice was properly addressed and posted.
 
 
Termination:
The terms of your termination of employment will be governed as per the policy
of ATC Infra.
 
 
Code of Conduct:
You are aware that, in the course of employment under this Agreement, you will
have access to, and be entrusted with, information in respect of the business of
ATC Infra and its clients and their dealings, transactions and affairs and
likewise in relation to its associated companies, all of which information is or
may be proprietary and confidential.
 
 
Confidentiality:
You shall not (except in the proper course of your duties), during or after the
period of your employment under this Agreement, divulge to any person or
otherwise make use of, and shall use your best efforts to prevent the
publication or disclosure of, any trade secret or any proprietary or
confidential information concerning the business finances of ATC Infra or any of
its dealings, transactions or affairs or any trade secret or any such
confidential information concerning any of ATC lnfra's associated companies,
suppliers, agents, distributors or clients.
 
All notes and memoranda of any trade secrets or confidential information
concerning the business of ATC Infra and its associated companies, suppliers,
agents, distributors or clients that shall be acquired, received or made by you
during the course of your employment shall be the property of ATC Infra and
shall be surrendered by you to someone duly authorized by ATC Infra at the
termination of your employment or at the request of ATC Infra at any time during
the course of this employment.


 
 
Governing Law
& Jurisdiction:
This Agreement is governed by and shall be construed and subject to the laws of
India, including taxation laws. The Parties submit to the exclusive jurisdiction
of the Indian Courts.
 
 



You are requested to sign on all pages of the appointment letter along with the
Annexures and return the duplicate copy of this letter as a token of your
acceptance of the terms of appointment.





--------------------------------------------------------------------------------





On behalf of ATC Infra, we take this opportunity to welcome you on board.


ATC INDIA INFRASTRUCTURE PRIVATE LIMITED
 
 
BY:
/s/ Edmund DiSanto    
Name:
Edmund DiSanto, Director
Date:
February 1, 2018
 
 






Acceptance:
 
 
 
I confirm that I have read, understood and accept the terms and conditions of my
employment.
 
 
 
                                          
Name:
Amit Sharma
Date:
February 1, 2018
 
 

    
        
        




    


    




        
        
        





--------------------------------------------------------------------------------









Annexure I




 
Compensation Sheet
Name: 
Amit Sharma
 
 
 
Designation:
Executive Vice President and President Asia
 
Location:
Gurgaon, India
Offer/Increment Details
 
Particulars
Amount in INR
Please see employment contract.
Components
Per Annum
Per Month
Base Salary
3,92,09,165
32,67,430
 
 
 
 
 
 
Total Cost to Company
7,64,57,864
63,71,489
 
 
 
Important Information
1.
No tax computation has been done to arrive at the above figure.
Employee’s Signature
 
Date
February 1, 2018





    


    













































